DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 8, 11, 15 and 17 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 2 – 3, 14 and 18 - 19 have been cancelled. 
7.	Pending claims include claims 1, 4 – 13, 15 – 17 and 20 (renumbered as claims 1-15).
Information Disclosure Statement 
1.	The information disclosure statement filed on 01/06/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Arguments
Applicant' s arguments, see pages 10 - 13, filed 01/20/2021, with respect to the rejection(s) of claim(s) 1, 4 – 13, 15 – 17 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1, 4 – 13, 15 – 17 and 20 (renumbered as claims 1-15) are allowed. The Applicant's arguments (pages 10 - 13) along with the amendments to the most recent set of claims submitted on 01/20/2021 are considered persuasive in their entirety and the claims considered in light of the specification in view of the argument and after further search and consideration are considered allowable. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463